PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                        U.S. COURT OF APPEALS
                             _______________              ELEVENTH CIRCUIT
                                                               03/12/99
                                No. 96-8998                THOMAS K. KAHN
                             _______________                    CLERK

                     D. C. Docket No. 1:95-CV-1627-CC


CRAIG C. DeHART; JEANNIE I. DeHART, As the parents and Natural
Guardians and Conservators of Adam Shane DeHart,

                                                            Plaintiffs-Appellees,


                                   versus


LIBERTY MUTUAL INSURANCE COMPANY,

                                                           Defendant-Appellant.

                    ______________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                   ______________________________


                              (March 12, 1999)

Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.
BIRCH, Circuit Judge:

     In this action in diversity, Craig C. DeHart and Jeannie I.

DeHart (“the DeHarts”) seek a declaration that a liability insurance

policy issued by Liberty Mutual Insurance Company (“Liberty

Mutual”) to Senn Trucking Company of Georgia, Inc. (“Senn

Trucking Company”) was in effect on May 26, 1988; on that date,

a Senn Trucking Company employee caused an automobile

collision to occur that resulted in catastrophic injury to the

DeHarts’ son, Adam Shane DeHart. The district court granted

summary judgment in favor of the DeHarts and found that Liberty

Mutual was subject to liability under the terms of the applicable

policy. See R2-21 at 4. At the same time, the district court

denied Liberty Mutual’s motion for summary judgment. Id. Liberty

Mutual subsequently appealed the district court’s order entering

judgment in favor of the DeHarts. In reviewing this appeal, we

determined that this case presents unresolved questions of

Georgia law that are dispositive of the claims. Consistent with this

                                   2
determination, we certified the following two questions to the

Supreme Court of Georgia:

          1. Does the GPSC regulatory provision
          mandating that motor carrier liability
          insurance policies properly registered with the
          GPSC are continuous until not less than thirty
          days after the GPSC receives actual written
          notice that such coverage will terminate --
          i.e., the continuous coverage provision --
          have extra-territorial application such that
          coverage is mandated when a motor vehicle
          collision occurs outside the state of Georgia?

          2. Where an insurer has certified to the
          GPSC that it insures a Georgia motor carrier
          and, notwithstanding the expiration of the
          policy in question, fails to notify the GPSC
          that such certification has been canceled
          prior to the loss, and the motor carrier
          subsequently purchases a second policy also
          in effect at the time of the loss, does Georgia
          law permit extension of the GPSC continuous
          coverage provision to provide “stacking” of
          the two policies with respect to the motoring
          public?

     The Supreme Court of Georgia has answered the first

question as follows:



                                 3
          Based on the purpose of the motor carrier act
          and PSC regulations, we conclude that the
          continuous coverage provision applies to
          motor vehicle collisions that occur outside the
          state of Georgia. The state motor carrier acts
          were enacted to protect members of the
          general public against injuries caused by the
          negligence of a Georgia motor carrier. The
          statutes do not preclude the application of
          state law to motor carriers with a Georgia
          certificate of public convenience and
          necessity for injuries they cause outside
          Georgia. The policy in this case covered
          accidents that occurred throughout the United
          States during the policy period. Given the
          purpose of the motor carrier laws and the
          nature of interstate travel, we conclude that
          the continuous coverage provision applies to
          both Georgia and out-of-state residents who
          are injured in other states by Georgia motor
          carriers.

DeHart v. Liberty Mut. Ins. Co., No. S98Q0715, (Ga. Dec. 4,

1998) (footnote omitted).

     The Supreme Court of Georgia has answered the second

certified question as follows:

          In this case, Liberty Mutual filed a form
          certifying that it provided liability insurance for


                                   4
             Senn Trucking effective May 27, 1986.1 That
             certificate of insurance stated that it could not
             be cancelled without giving thirty days notice
             of cancellation in writing to the commission.
             Although Liberty Mutual cancelled the policy,
             it did not file written notice of the cancellation
             with the commission. Because the policy
             continued until the PSC received proper
             written notice of cancellation and Liberty
             Mutual did not file a Form K cancelling the
             policy with the commission before Adam
             DeHart was injured on May 28, 1988, we
             conclude that Liberty Mutual is liable to the
             DeHarts based on the continuous coverage
             provision of the Georgia PSC regulations.

Id. at *4.

      Based on the Supreme Court of Georgia’s opinion in this

case, we conclude that the district court properly granted the

DeHart’s motion for summary judgment and entered final

judgment in their favor. Accordingly, we AFFIRM.




      1
       The opinion actually states that the policy became effective in 1996. In light of
the undisputed time frame during which the events relevant to this action occurred,
however, we assume that the Georgia Supreme Court intended to reflect that the policy
became effective in 1986.

                                           5